DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ election of group I without traverse and species #31 for initial examination  is acknowledged. Based on species elected the following subject matter is being examined: where central core is pyrazine-where X2 and X3 are N, X1 is CH; NR2R3 must form rings together- this includes both mono- and fused hetero rings as set forth in subgroups F and G; and where A is pyridyl. The need to further limit “A” to pyridyl is necessitated by the almost 200 answers retrieved for just said heteroaryl with many projected answers for other hets. Additionally, the list of commonly assigned patents/applications provided by applicants would appear to raise potentially additional issues given the many copending cases directed to similar compounds as SHP2 inhibitors under examination. Such  references, may be competent references based on their earlier provisional priority dates.
Note the Federal Register Guidelines (Vol.76, No.25, dated February 9,2011). Said guidelines in section 4 entitled "Markush Groups" admonishes examiners "under the principles of compact prosecution" to only "extend the search to the species that share a single structural similarity and a common use".
Thus the following claims are being examined: 1-3,6,7,9,14,15,17-27 and 29.
Applicants are advised that a search will be first conducted for elected species, compound 31. No prior art was found for this species. The search has only been extended to the extent necessary to determine patentability of the claims as they pertain 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,6,7,9,14,15,20,21 and 29 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mercer (US Pub’2012/0065205). Mercer describes at least two compounds within the instant scope for use as orexin receptor antagonists. See Table 2 compounds 2-4 to 2-6 where 2-position on pyrazine is a N-monocyclic ring with R4 a N-pyridyl-methyl substituted carboxamide.
Claim(s) 1,6,7,9,14,15,20,21 and 29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xie (US Pub 2019/0290649). Xie teaches several compounds .
Xie is a competent reference for the claims rejected herein since its provisional filing date of 3/21/18 while narrower does describe said monocyclic rings but not spiro-fused species also present in the patent publication. A review of applicants’ priority cases show only 62/678,889 filed 5/31/18 as having complete description of claims rejected herein and thus  Xie is properly applied. A copy of the provisional application of Xie is provided herein.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3,6,7,9,14,15,17-27 and 29 is/are rejected under 35 U.S.C. 103 as being obvious over Jogalek (US Pub 2019/0210977, cited by applicants).
st species) and p.33, A-43, A-46 and p.35 A-77 for example. Said compounds differ from corresponding instant compounds  in having a Me group on instant X1 in place of H.
H vs. Me is  not deemed a patentable distinction absent evidence of superior, unexpected results. Note In re Wood 199 USPQ 137; In re Lohr 137 USPQ 548 and In re Bowers 149 USPQ 573.  Note also In re Fauque 121 USPQ 425 in which differences were 2H’s vs 2 methyl groups. Also see MPEP 2144.09. Thus it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to expect methylated analogs pointed out in the reference  to also possess SHP2 inhibitory activity in view of the close structural similarity outlined above.

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3,6,7,9,14,15,17-27 and 29  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5,7-12,17,20-26,32,33,42-43 and 50-53 of U.S. Patent No. 10,590,090 (cited by applicants). Although the claims at issue are not identical, they are not patentably distinct from each other because they embrace compounds that  are obvious variants as discussed in the above 103 rejection over corresponding equivalent US Pub’977. 
A refiled case,16/905,884, is drawn to distinct subject matter.
Claims 1-3,6,7,9,14,15,17-27 and 29    are rejected as being drawn to an improper Markush Group. The claims are drawn to multiple inventions for reasons set forth in the lack of unity/election of species requirement for choices represented by A, NR2R3 and X1-X3 choices.
Because of the marked structural differences including the lack of a common core, the claims are deemed to lack unity of invention (see In re Harnish, 206 USPQ 300). The claims are examined only to the extent that they read on the elected invention.
Cancellation of the non-elected subject matter will overcome the rejection.

The question of whether the lack of a specific statutory basis is a fatal flaw against a holding of an Improper Markush group was decided in In re Harnish, 206 USPQ 300, 305, where the court said, “ …we think it should be clear from our actions in Weber and Haas II that we there recognized the possibility of such a thing as an "improper Markush grouping." We were and are aware that it does not have a specific statutory basis …” The court went on to reverse the rejection, (which had been made by the Board under Rule 196(b)) but not on the lack of a specific statutory basis but rather, “Clearly, they are all coumarin compounds which the board admitted to be "a single structural similarity." We hold, therefore, that the claimed compounds all belong to a subgenus, as defined by appellant, which is not repugnant to scientific classification. Under these circumstances we consider the claimed compounds to be part of a single invention so that there is unity of invention…” Thus, the rejection was overturned not because of any lack of a specific statutory basis, but because of the specific facts in the case. The Markush group was held proper in that case, as was the case also in Ex parte Price 150 USPQ 467, Ex parte Beck and Taylor, 119 USPQ 100, and Ex parte Della Bella and Chiarino 7 USPQ2d 1669. Cases where the Markush group was held improper include Ex Parte Palmer, 7 USPQ 11, In re Winnek, 73 USPQ 225, In re Ruzicka, 66 USPQ 226, Ex parte Hentrich, 57 USPQ 419, Ex parte Barnard, 135 USPQ 109, Ex parte Reid, 105 USPQ 251, Ex parte Sun and Huggins, 85 USPQ 516, In re Thompson and Tanner, 69 USPQ 148, In re Swenson, 56 USPQ 180, and In re Kingston, 65 USPQ 371. Note In re Milas 71 USPQ 212 in which the structural difference between vitamin A and D was sufficient to uphold the improper Ex Parte Hozumi, 3 USPQ2d 1059, which reversed an improper Markush rejection “in view of the relatively large proportion of the structure of the compounds in the claimed class which is common to the entire class”. Here, by contrast, there is no fixed fragment that never varies. 
Fu, WO 2020/061101 is cited to show the state of the art. Note many species in Table 1 are embraced herein including elected species, #1. However Fu is not prior art to applicants in view of its later priority dates than applicants’ priority case filed 5/31/18.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY A BERNHARDT whose telephone number is (571)272-0664.  The examiner can normally be reached during the hours 11:00-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark L Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/EMILY A BERNHARDT/           Primary Examiner, Art Unit 1624